NOT PRECEDENTIAL


                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 11-4561
                                      _____________

                            UNITED STATES OF AMERICA

                                             v.

                               EDMUND BRUCE FIELDS,
                                             Appellant
                                  ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                      (D.C. Action No. 2:03-cr-00289-001)
                   District Judge: Honorable David S. Cercone
                                ______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   October 24, 2012
                                   ______________

     Before: HARDIMAN, GREENAWAY, JR., and VANASKIE, Circuit Judges.

                             (Opinion Filed: January 23, 2013)
                                    ______________

                                        OPINION
                                     ______________

GREENAWAY, JR., Circuit Judge.

       The instant appeal arises from the District Court’s denial of Appellant Edmund

Bruce Fields’ (“Appellant”) 28 U.S.C. § 2255 motion to vacate his sentence. As grounds

for relief, Appellant had argued ineffective assistance of counsel, alleging that his
attorney failed to procure certain documents and testimony that would have altered the

outcome of a suppression hearing. For the reasons discussed below, we will affirm the

District Court’s denial of Appellant’s motion.

                           I.   Facts and Procedural History

       Because we write primarily for the benefit of the parties, we recount only the facts

essential to our discussion. In March 2003, Canonsburg Police Department Detective

Charles Tenney (“Detective Tenney”) effectuated an investigatory stop of a pickup truck

in which the Appellant was a passenger. Detective Tenney had stopped the truck because

he recognized another passenger, Anthony “Crazy Boy” Hutchinson, from his work with

the Washington County Drug Task Force (the “Task Force”). Not only was Detective

Tenney familiar with Hutchinson’s prior illicit activities but, a month before the stop,

another Task Force agent had mentioned the existence of an outstanding warrant for

Hutchinson’s arrest. Following the stop, the police conducted a pat-down search of

Appellant’s person and discovered that he was in possession of ammunition for a

revolver that was located inside the truck, roughly $1300 in cash, and a razor blade with

white powdery residue. Another search, this time at the police station, revealed heroin in

Appellant’s shoe.

       Appellant was subsequently indicted and charged with (1) possession with intent

to distribute less than 100 grams of heroin, in violation of 21 U.S.C. § 841(a)(1); (2)

carrying a firearm during and in relation to a drug trafficking crime, in violation of 18




                                              2
U.S.C. § 924(c); and (3) possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1).

         Prior to his trial, Appellant moved to suppress the evidence against him, arguing

that the investigatory stop violated the Fourth Amendment. 1 At the suppression hearing,

Detective Tenney testified regarding his familiarity with Hutchinson and about the

warrant for his arrest. 2 When pressed on cross-examination, the detective noted that,

while he could not remember specifically who had informed him of the warrant, it may

have been an “Agent Sepic.” (App. at 134.) The detective also stated that he had radioed

1
 In point of fact, the suppression hearing focused not only on the investigatory stop, but
on the subsequent searches. (See App. at 46-47.) However, because Appellant’s § 2255
motion concerned only the investigatory stop aspect, (see id. at 33-39), we will confine
our discussion to that specific issue.
2
    In relevant part, Detective Tenney testified as follows:
                A. Hutchinson is known to me from calls within our jurisdiction and
         has been known to sell — allegedly sells heroin and is involved in gang
         activity in the City of Pittsburgh.
                 Q. And did you know anything about whether Mr. Hutchinson was
         wanted on any outstanding warrants at the time this car drove through the
         headlights of your vehicle?
                  ...
                 A. I was — I worked on an Attorney General’s Task Force also at
         the time. One of the agents advised me, “Hey, we’re looking for Crazy
         Boy. There’s warrants for him now,” for unrelated charges in another
         county, I believe, I’m not sure; and he was entered into NCIC.
                 Q. Okay. How long before — approximately how long before this
         incident on March 7th, 2003, had you been advised by someone on the
         Attorney General’s Task Force that Hutchinson was wanted?
                 A. It was over a period of several months that I talked to them. I
         think it dates back to January, and then we obviously worked cases together
         the whole time, so I really couldn’t tell you. Maybe a month; I couldn’t tell
         you. It could have been three weeks, a month.
(App. at 117-18.)
                                                3
dispatch to confirm the existence of the warrant prior to stopping the truck. Based on this

testimony, the District Court denied Appellant’s motion to suppress.

       Appellant was subsequently tried and convicted as to Count One and Count Three

(though only insofar as it related to possession of ammunition). After the trial, Appellant

filed a supplemental motion to suppress the evidence against him. This time, however,

Appellant attached documents that had been produced after the suppression hearing

reflecting the radio communications between Detective Tenney and the police dispatchers

(the “dispatch records”). The dispatch records indicated that, contrary to Detective

Tenney’s testimony during the hearing, he had not received confirmation of the

outstanding warrant until after he effectuated the investigatory stop. Nonetheless, the

District Court denied the supplemental motion, holding that the investigatory stop was

proper.

       We affirmed Appellant’s conviction in a 2006 not precedential opinion and held,

among other things, that the District Court had not erred in denying the motions to

suppress. See United States v. Fields, 176 F. App’x 327, 329-30 (3d Cir. 2006). While

we noted the existence of ambiguity as to whether Detective Tenney in fact received

confirmation prior to stopping the truck, we deemed the matter irrelevant “in light of our

conclusion that Tenney’s personal knowledge [of Hutchinson and the outstanding

warrant] was sufficient” to justify the investigatory stop. Id. at 328 n.2. We remanded

the case for resentencing in light of United States v. Booker, 543 U.S. 220 (2005).




                                             4
Appellant was subsequently sentenced to a term of 210 months’ imprisonment and

several years of supervised release.

       In July 2008, Appellant filed a motion to vacate his sentence pursuant to 28 U.S.C.

§ 2255. In this motion, Appellant argued that his counsel was ineffective in (1) failing to

obtain and introduce the dispatch records during the suppression hearing and (2) failing

to challenge Detective Tenney’s testimony that another Task Force member informed

him of the outstanding warrant on Hutchinson. (Appellant Br. at 18-20.) The District

Court disagreed, finding that the “[t]rial counsel’s failure to obtain the [dispatch records

was] irrelevant. Both this Court and the Court of Appeals found that Tenney’s reliance

on his personal knowledge was sufficient to create a reasonable suspicion that

Hutchinson was involved in criminal activity” and thus justified the investigatory stop.

(App. at 5.) Consequently, the District Court denied Appellant’s § 2255 motion and

granted a certificate of appealability.

                       II.    Jurisdiction and Standard of Review

       The District Court had jurisdiction to rule on Appellant’s motion pursuant to 28

U.S.C. § 2255. We have jurisdiction to hear this appeal pursuant to 28 U.S.C. §§ 1291

and 2253. Given that the District Court denied Appellant’s § 2255 motion without

holding a hearing, our review is plenary. United States v. Eakman, 378 F.3d 294, 297 (3d

Cir. 2004).




                                              5
                                      III.   Analysis

       To prevail on his claim of ineffective assistance of counsel, Appellant must satisfy

a two-prong inquiry. United States v. Day, 969 F.2d 39, 42 (3d Cir. 1992) (citing

Strickland v. Washington, 466 U.S. 668 (1984)). Specifically, Appellant must

demonstrate that “(1) his or her attorney’s performance was, under all the circumstances,

unreasonable under prevailing professional norms . . . and (2) [that] there is a ‘reasonable

probability that, but for counsel’s unprofessional errors, the result would have been

different.’” Id. (quoting Strickland, 466 U.S. at 694). “A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at

694.

       This is no easy task. As the Supreme Court of the United States recognized,

“scrutiny of counsel’s performance must be highly deferential,” and we must therefore

“indulge a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” Id. at 689. It thus falls to Appellant to “overcome

the presumption that, under the circumstances, the challenged action might be considered

sound trial strategy.” Id. (internal quotation marks omitted). Since it is not the role of

this Court to heedlessly cast aspersions on Appellant’s counsel, “[i]f it is easier to dispose

of an ineffectiveness claim on the ground of lack of sufficient prejudice . . . that course

should be followed.” Id. at 697. Therefore, we will consider whether Appellant was

prejudiced due to his attorney’s allegedly unreasonable actions in handling the motion to

suppress. See Day, 969 F.2d at 42.

                                              6
       As discussed above, the suppression hearing concerned, among other things, the

admissibility of evidence gathered as a result of an investigatory stop. Since “stopping a

car and detaining its occupants constitute[s] a seizure within the meaning of the Fourth

Amendment,” United States v. Hensley, 469 U.S. 221, 226 (1985), the effectuating police

officer must have a “reasonable suspicion, based on specific and articulable facts,” that

the vehicle’s occupants are involved in criminal activity. Id. (citing Delaware v. Prouse,

440 U.S. 648, 653-55 (1979)). “To determine whether reasonable suspicion exists, [the

court] must consider the ‘totality of the circumstances — the whole picture.’” United

States v. Robertson, 305 F.3d 164, 167 (3d Cir. 2002) (quoting United States v. Sokolow,

490 U.S. 1, 8 (1989)).

       The District Court held that one basis for Detective Tenney’s reasonable suspicion

was his confirmation “that a passenger in the vehicle, Hutchinson, had a warrant out for

his arrest.” (App. at 63.) Since the dispatch records seem to indicate that this

confirmation came only after Detective Tenney had already stopped the car, introducing

them at trial could have undermined Detective Tenney’s testimony and could have

undermined this particular basis for a finding of “reasonable suspicion.” Nonetheless, we

find that this would not have resulted in a different outcome in the suppression hearing.

       As we noted in our 2006 decision, “the District Court also found that ‘because

Tenney worked on the [Task Force],’ he had personal knowledge ‘that there was an

active bench warrant for Hutchinson.’ This knowledge is itself sufficient to establish

reasonable suspicion.” Fields, 176 F. App’x at 330 (quoting the District Court’s

                                             7
suppression hearing opinion). Indeed, in dismissing the § 2255 motion, the District Court

reaffirmed its holding by noting that it had “found the stop reasonable because

[Detective] Tenney was personally aware of Hutchinson’s gang activity, as well as

allegations of his involvement in drug trafficking.” (App. at 5.) The dispatch records do

nothing to undercut this basis for finding that Detective Tenney had a reasonable

suspicion. To the contrary, as Appellee rightly points out in its Opposition Brief, the

dispatch records would have “confirmed [Detective Tenney’s] personal prior knowledge

about the outstanding arrest warrant for Hutchinson.” (Appellee Br. at 19.)

       Appellant responds that his attorney could have challenged this secondary basis

for finding reasonable suspicion by subpoenaing Agent Sepic to testify at the suppression

hearing. 3 (Appellant Br. at 19-20.) We do not agree. After testifying that “one of the

agents” on the Task Force informed him of the existing warrant, (App. at 118), Detective

Tenney offered during cross-examination that “it may have been Attorney General Agent

Sepic; I’m not sure . . . Maybe Attorney General Agent Sepic; I’m not sure which agent.

We worked with a lot of agents,” (id. at 134 (emphasis added)). At most, Agent Sepic

could have testified that he was not the agent who had informed Detective Tenney of the

outstanding warrant on Hutchinson. However, given Detective Tenney’s equivocation,

this testimony would have done little to undercut his assertion that some agent had

3
  Appellant also argues that his counsel “failed to otherwise hold the Government to its
burden on this issue by producing the officer who allegedly provided the information to”
Detective Tenney. (Appellant Br. at 19-20.) We see no merit in this argument given our
2006 holding that Detective Tenney’s testimony as to personal knowledge, standing
alone, was sufficient to establish a reasonable suspicion. See Fields, 176 F. App’x at 330.
                                             8
informed him of the outstanding warrant, and, in light of our 2006 holding, does little to

“undermine confidence in the outcome” of the suppression hearing. Strickland, 466 U.S.

at 694. 4

        Appellant has failed to demonstrate that there was a “reasonable probability” of a

contrary outcome had his attorney introduced the dispatch records and Agent Sepic’s

testimony during the suppression hearing.

                                     IV.    Conclusion

        For the aforementioned reasons, we will affirm the District Court’s denial of

Appellant’s § 2255 motion.




4
  We are cognizant of the note in our 2006 opinion that Appellant “does not contest
Detective Tenney’s testimony that another Task Force agent informed Tenney of the
existence of an active warrant for Hutchinson.” Fields, 176 F. App’x at 330 n.3.
However, on the facts of the instant case, we see no reason why the kind of token
resistance suggested by Appellant would sway our decision — or influence the outcome
of the suppression hearing. This is particularly true if Appellant also argues that his
counsel should have submitted the dispatch records. As noted above, these records
would have only served to support Detective Tenney’s testimony.
                                             9